Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 31, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Itaya, Hideji et al. (JP 2006-216597 A)1 in view of McDiarmid; James et al. (US 20080092812 A1). Itaya teaches a film forming apparatus (Figure 1) comprising: a mounting table (3; Figure 1-Applicant’s 110; Figure 1,4) on which a substrate is mounted; a ceiling plate (1; Figure 1-Applicant’s 120; Figure 1,4) facing the mounting table (3; Figure 1-Applicant’s 110; Figure 1,4), the ceiling plate (1; Figure 1-Applicant’s 120; Figure 1,4) defining a processing space (34; Figure 1) between the ceiling plate (1; Figure 1-Applicant’s 120; Figure 1,4) and the mounting table (3; Figure 1-Applicant’s 110; Figure 1,4); and a gas supply mechanism (19,20,4,5,etc..; Figure 1) configured to supply a source gas to the processing space (34; Figure 1) horizontally with respect to the substrate, wherein a and a heating unit (35; Figure 1) configured to heat the mounting table - claim 1.
Itaya further teaches:
The film forming apparatus (Figure 1) of claim 1, wherein the facing surface of the ceiling plate (1; Figure 1-Applicant’s 120; Figure 1,4) is inclined to become higher from the upstream side to the downstream side in the flow direction of the source gas, as claimed by claim 2.
The film forming apparatus (Figure 1) of claim 2, wherein the facing surface of the ceiling plate (1; Figure 1-Applicant’s 120; Figure 1,4) is inclined such that a pressure at the upstream side and at the downstream side in the flow direction of the source gas becomes the same based on a viscosity coefficient, a temperature, a flow rate, and a pressure of the source gas, as claimed by claim 3. Applicant’s claim requirement of “…is inclined such that a pressure at the upstream side and at the downstream side in the flow direction of the source gas becomes the same based on a viscosity coefficient, a temperature, a flow rate, and a pressure of the source gas..” is met by the prior art structure under the above grounds of anticipation, or, the below grounds of obviousness. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
 does not teach:
a baffle plate provided between the mounting table and the ceiling plate at the downstream side in the flow direction of the gas source and provided in parallel with the facing surface of the mounting table to improve in-plane uniformity of a temperature of the substrate – claim 1
McDiarmid was discussed in prior actions. McDiarmid also teaches a similar film forming apparatus (Figure 9A, 9C, 10, 10A, 14) including a first baffle plate (150/151; Figure 9B; 10, 10A, 14-Applicant’s 160a; Figure 1,4) provided in parallel with the facing surface of the mounting table (144; Figure 9B,9C, 14-Applicant’s 110; Figure 1,4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Itaya to add McDiarmid’s baffle plate (150; Figure 9A; 10, 10A, 14-Applicant’s 160a; Figure 1,4).
Motivation for Itaya to add McDiarmid’s baffle plate (150; Figure 9A; 10, 10A, 14-Applicant’s 160a; Figure 1,4) is for providing to avoid a “velocity gradient” as taught by McDiarmid ([0086]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Itaya, Hideji et al. (JP 2006-216597 A) and McDiarmid; James et al. (US 20080092812 A1) in view of Mezey, Sr.; James J. (US 6331212 B1). Itaya and McDiarmid are discussed above. Itaya and McDiarmid do not teach wherein the film forming apparatus further comprises an additional baffle plate provided in a direction perpendicular to the baffle plate - claim 13.
Mezey was discussed in prior actions. Mezey also teaches a similar film forming apparatus (Figure 9C, 10, 10A, 14) including an additional baffle plate (146, 158; Figure 4) provided in a direction perpendicular to a horizontal baffle plate (150; Figure 4; “holes (not shown)”; column 12; lines 21-27).

Motivation for Itaya to add Mezey’s baffle plate (146, 158; Figure 4) provided in a direction perpendicular to a horizontal baffle plate is for “improved mass transfer characteristics…to compensate for the depletion of reactants” as taught by Itaya (column 12; lines 17-20).
Response to Arguments
Applicant’s arguments, see pages 6-9, filed January 13, 2021, with respect to the rejections of claims 1-3, and 13 under Mezey, Sr.; James J. (US 6331212 B1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Itaya, Hideji et al. (JP 2006-216597 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	
/Rudy Zervigon/Primary Examiner, Art Unit 1716                                                  


    
        
            
        
            
        
            
        
            
    

    
        1 January 13, 2021 IDS